Citation Nr: 1548069	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-07 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2011 and March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2013, the agency of original jurisdiction (AOJ) increased the Veteran's PTSD rating from 30 percent to 50 percent, effective February 1, 2010.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's attorney has repeatedly requested that a statement of the case (SOC) be provided on the issues of entitlement to a higher rating for onychomycosis and entitlement to a TDIU.  However, according to the record, a SOC addressing these issues was issued in April 2014.  A file copy of the notice reflects that it was sent to the Veteran at his last known address, with a copy to his representative.  

There is a presumption of regularity that extends to the administrative functions of the government.  Clear evidence to the contrary is required to rebut the presumption of administrative regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  If a claimant alleges non-receipt of a VA notice letter, clear evidence to rebut the presumption of regularity "mandates not only a declaration by the appellant of non-receipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery."  Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  No such addressing error occurred in the present case, and the correspondence was not returned to VA as undeliverable.  Thus, there is no evidence, other than a bald assertion, showing or suggesting that the RO did not properly fulfill its duty in mailing notice of the April 2014 SOC rating decision to the Veteran and to his representative at their current addresses of record.  Thus, there is no basis to rebut the presumption of regularity.  

As a substantive appeal was not filed within 60 days of the issuance of the April 2014 SOC, the issue of entitlement to a higher rating for onychomycosis is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

There was also no substantive appeal filed as to the issue of entitlement to a TDIU.  However, a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The evidence reasonably raises the question of entitlement to a TDIU, as the Veteran asserts that he is unable to work because of his PTSD.  Thus, despite the failure to perfect the separate appeal for a TDIU, the issue of TDIU is still ripe for appellate review, as it is part and parcel of the claim for an increased rating for the service-connected PTSD.

In May 2011, the Veteran communicated an intent to seek VA compensation for erectile dysfunction and a sleep disorder.  As no action has been taken on these claims, they are referred to the AOJ.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In April 2010, the Veteran advised a VA mental healthcare provider that he was planning on filing a claim for disability benefits with the Social Security Administration (SSA).  As there may be SSA records that are potentially relevant to the Veteran's claim, remand is required so that these records may be obtained.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

The Veteran last received a VA mental disorders examination in June 2011, and it appears that his symptoms have increased in severity since then.  A May 2014 statement from the Veteran's wife indicates that he had taken to patrolling their property with a firearm and that she had asked him to leave out of fear for her own safety.  Under these circumstances, the Veteran must be afforded a new VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

A March 2013 letter from a private psychiatrist states that the Veteran is unemployable as a result of his PTSD.  However, it is unclear from the letter whether the writer has actually seen or treated the Veteran for PTSD, or whether the opinion is based on the Veteran's stated history.  Thus, a complete set of records from this physician must be obtained, pending any necessary release from the Veteran.  38 C.F.R. § 3.159(c)(2).  

During November 2011 and January 2012 audiological examinations, the audiologist concluded that the test results were invalid and unreliable.  Accordingly, these reports are inadequate for adjudicating the Veteran's hearing loss claim. 

Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655.  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  Failure to cooperate during VA examinations "subject[s claimants] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).  It is unclear why the testing was invalid and unreliable.  Accordingly, he must be provided with an additional audiological examination.  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records since September 2011.

2.  Contact the Veteran and request that he provide written authorization to obtain records from all non-VA doctors who have treated him for hearing loss and/or PTSD, including Dr. S.G. at DeKalb CSB.   

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's hearing loss and/or PTSD.  The Veteran must be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Request from SSA all records associated with the Veteran's disability claim(s), including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records. 

4.  Then, schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

The examiner is to determine whether the Veteran has hearing impairment for VA purposes.  See 38 C.F.R.          § 3.385.

If the answer to the above is affirmative, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified hearing loss is the result of exposure to loud noise during a period of active military service.

The examination report must include a complete rationale for any opinion expressed.  

5.  Then, schedule a VA psychiatric examination by an appropriate medical professional to assess the current severity of the Veteran's PTSD.   The examiner must review the record prior to conducting the examination.  

The examiner is to elicit a history of the Veteran's psychiatric symptoms and conduct a clinical examination to ascertain the current severity of his service-connected PTSD.

The examiner must also comment on the effects from the Veteran's service-connected disabilities on his ability to obtain or maintain substantially gainful employment, given his education and work history, and without consideration of his age or nonservice-connected disabilities.  The Veteran is currently service connected for PTSD, tinnitus and onychomycosis.  

The examination report must include a complete rationale for any opinion expressed.  

6.  Finally, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

